                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-477 PA

 Defendant            Jorge De Los Santos                                    Social Security No. 8          2      4     2

 akas: None                                                                  (Last 4 digits)

                                            JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                       MONTH   DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.        Mar    04    2019


 COUNSEL                                                                Pedro V. Castillo, DFPD
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                                CONTENDERE           GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Possession of Child Pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B), (b)(2) as charged in Count 3 of the 3-Count
          Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Jorge De Los Santos,
  ORDER   is hereby committed on Count Three of the Indictment to the custody of the Bureau of Prisons for a term of 46 months.



         1.           Upon release from imprisonment, the defendant shall be placed on supervised release for
                      a term of life under the following terms and conditions:

         2.           The defendant shall comply with the rules and regulations of the United States Probation
                      & Pretrial Services Office and General Order 18-10.

         3.           During the period of community supervision, the defendant shall pay the special
                      assessment in accordance with this judgment's orders pertaining to such payment.

         4.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

                      Computer

         5.           The defendant shall possess and use only those computers and computer-related devices,
                      screen user names, passwords, email accounts, and internet service providers (ISPs) that
                      have been disclosed to the Probation Officer upon commencement of supervision. Any
                      changes or additions are to be disclosed to the Probation Officer prior to the first use.
                      Computers and computer-related devices include personal computers, personal data
                      assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital
                      storage media, as well as their peripheral equipment, that can access, or can be modified to
                      access, the internet, electronic bulletin boards, and other computers.


CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 8
 USA vs.      JORGE DE LOS SANTOS                                     Docket No.:   CR 18-477 PA

         6.           All computers, computer-related devices, and their peripheral equipment, used by the
                      defendant shall be subject to search and seizure. This shall not apply to items used at the
                      employment's site, which are maintained and monitored by the employer.

         7.           The defendant shall comply with the rules and regulations of the Computer Monitoring
                      Program. The defendant shall pay the cost of the Computer Monitoring Program, in an
                      amount not to exceed $32 per month per device connected to the internet.

                      Sex Offender Registration

         8.           Within three (3) days of release from prison, the defendant shall register as a sex offender,
                      and keep the registration current, in each jurisdiction where he resides, where defendant is
                      an employee, and where defendant is a student, to the extent the registration procedures
                      have been established in each jurisdiction. When registering for the first time, the defendant
                      shall also register in the jurisdiction in which the conviction occurred if different from
                      defendant’s jurisdiction of residence. The defendant shall provide proof of registration to
                      the Probation Officer within 48 hours of registration.

                      Sex Offender Treatment

         9.           The defendant shall participate in a psychological counseling or psychiatric treatment or a
                      sex offender treatment program, or any combination thereof as approved and directed by
                      the Probation Officer. The defendant shall abide by all rules, requirements, and conditions
                      of such program, including submission to risk assessment evaluations and physiological
                      testing, such as polygraph and Abel testing, but the defendant retains the right to invoke
                      the Fifth Amendment.

         10.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of
                      psychological counseling or psychiatric treatment, or a sex offender treatment program, or
                      any combination thereof to the aftercare contractor during the period of community
                      supervision. The defendant shall provide payment and proof of payment as directed by the
                      Probation Officer. If the defendant has no ability to pay, no payment shall be required.

                      Access to Materials

         11.          The defendant shall not view or possess any materials, including pictures, photographs,
                      books, writings, drawings, videos, or video games, depicting and/or describing child
                      pornography, as defined in 18 U.S.C. §2256(8), or sexually explicit conduct depicting
                      minors, as defined at 18 U.S.C. §2256(2). This condition does not prohibit the defendant
                      from possessing materials solely because they are necessary to, and used for, a collateral
                      attack, nor does it prohibit him from possessing materials prepared and used for the
                      purposes of his Court-mandated sex offender treatment, when the defendant's treatment
                      provider or the probation officer has approved of his possession of the material in advance.




CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 2 of 8
 USA vs.      JORGE DE LOS SANTOS                                     Docket No.:   CR 18-477 PA

         12.          The defendant shall not own, use or have access to the services of any commercial mail-
                      receiving agency, nor shall defendant open or maintain a post office box, without the prior
                      written approval of the Probation Officer.

         13.          The defendant shall not possess or view any materials such as videos, magazines,
                      photographs, computer images or other matter that depict "actual sexually explicit conduct"
                      involving adults as defined by 18 U.S.C. § 2257(h)(1). This condition does not prohibit
                      defendant from possessing materials solely because they are necessary to, and used for, a
                      collateral attack, nor does it prohibit defendant from possessing materials prepared and
                      used for the purposes of defendant’s Court-mandated sex offender treatment, when
                      defendant’s treatment provider or the Probation Officer has approved of defendant’s
                      possession of the materials in advance.

                      Contact with Others

         14.          The defendant shall not contact the victims by any means, including in person, by mail or
                      electronic means, or via third parties. Further, the defendant shall remain at least 100 yards
                      from the victim(s) at all times. If any contact occurs, the defendant shall immediately leave
                      the area of contact and report the contact to the Probation Officer.

         15.          The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public
                      swimming pools, playgrounds, youth centers, video arcade facilities, or other places
                      primarily used by persons under the age of 18.

         16.          The defendant shall not reside within 2,000 feet of school yards, parks, public swimming
                      pools, playgrounds, youth centers, video arcadefacilities, or other places primarily used by
                      persons under the age of 18. The defendant's residence shall be approved by the
                      Probation Officer,and any change in residence must be pre-approved by the Probation
                      Officer. The defendant shall submit the address of the proposed residence to the
                      Probation Officer at least 14 days prior to any scheduled move.

         17.          The defendant shall not associate or have verbal, written, telephonic, or electronic
                      communication with any person under the age of 18, except: (a) in the presence of the
                      parent or legal guardian of said minor; and (b) on the condition that the defendant notify
                      said parent or legal guardian of his conviction in the instant offense/prior offense. This
                      provision does not encompass persons under the age of 18, such as waiters, cashiers, ticket
                      vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual
                      commercial services.

                      Employment

         18.          The defendant shall not affiliate with, own, control, volunteer or be employed in any
                      capacity by a business or organization that causes him to regularly contact persons under
                      the age of 18.

CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 3 of 8
 USA vs.      JORGE DE LOS SANTOS                                   Docket No.:   CR 18-477 PA



         19.          The defendant shall not affiliate with, own, control, volunteer or be employed in any
                      capacity by a business whose principal product is the production or selling of materials
                      depicting or describing “sexually explicit conduct,” as defined at 18 U.S.C. §2256(2).

         20.          The defendant's employment shall be approved by the Probation Officer, and any change
                      in employment must be pre-approved by the Probation Officer. The defendant shall submit
                      the name and address of the proposed employer to the Probation Officer at least ten (10)
                      days prior to any scheduled change.

                      Search

         21.          The defendant shall submit to a search, at any time, with or without warrant, and by any
                      law enforcement or probation officer, of the defendant's person and any property, house,
                      residence, vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones,
                      other electronic communication or data storage devices or media, effects and other areas
                      under the offender’s control, upon reasonable suspicion concerning a violation of a
                      condition of supervision or unlawful conduct by the defendant, or by any probation
                      officer in the lawful discharge of the officer's supervision functions.

         22.          The drug testing condition mandated by statute is suspended based on the Court's
                      determination that the defendant poses a low risk of future substance abuse.

         23.          The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any
                      previous mental health evaluations or reports, to the treatment provider. The treatment
                      provider may provide information (excluding the Presentence report), to State or local
                      social service agencies (such as the State of California, Department of Social Service),
                      for the purpose of the client's rehabilitation.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before
12 noon, on April 15, 2019. In the absence of such designation, the defendant shall report on or before the same date and
time, to the United States Marshal located at the Roybal Federal Building, 255 East Temple Street, Los Angeles,
California 90012.

The Court recommends that the defendant be incarcerated in a Southern California facility.

CR-104 (docx 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 4 of 8
 USA vs.      JORGE DE LOS SANTOS                                            Docket No.:       CR 18-477 PA



Bond is exonerated upon self-surrender.

On Government's motion, all remaining counts are ORDERED dismissed.

Defendant advised of his right to appeal.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                 March 04, 2019
            Date                                                  U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




             March 04, 2019                                 By    /s/ Kamilla Sali-Suleyman
            Filed Date                                            Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 5 of 8
 USA vs.      JORGE DE LOS SANTOS                                                    Docket No.:     CR 18-477 PA

 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 6 of 8
 USA vs.      JORGE DE LOS SANTOS                                                Docket No.:     CR 18-477 PA



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 8
 USA vs.      JORGE DE LOS SANTOS                                               Docket No.:       CR 18-477 PA



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
